office_of_chief_counsel internal_revenue_service memorandum number release date cc pa almielke postn-133299-09 uil 7213a date date to stephen amadio se s c cp et from special counsel to the associate chief_counsel procedure administration subject taxpayer_representative compliance checks this memorandum is in response to your request for assistance you have asked whether a collection employee may access service’s integrated data retrieval system database idrs to verify that a taxpayer’s authorized representatives are in compliance with their own filing and payment obligations for the reasons that follow we recommend that the collection employees not access any service database to determine whether the authorized representatives are in compliance with their own filing and payment obligations in the circumstances described below facts taxpayer with unpaid tax_liabilities engages one or more individuals who are authorized to practice before the service to represent the taxpayer with respect to these liabilities taxpayer submits a form_2848 power_of_attorney and declaration of representative notifying the service of the taxpayer’s decision to be represented with respect to this matter collection employee assigned to the taxpayer’s case verifies with the office_of_professional_responsibility and the representatives’ state licensing officials website that the representatives are eligible to practice before the service i e the representatives are attorneys cpas enrolled agents etc who have not been disbarred or suspended paragraph of the internal_revenue_manual provides that collection personnel may verify a representative’s eligibility to practice before the service to ensure that the representative is authorized to act for the taxpayer and that the service can disclose return_information within the scope of the tax matters for which the postn-133299-09 nevertheless because the collection employee understands that the opr can discipline the representatives if the representatives are not in compliance with their own filing and payment obligations the employee asks his manager whether he should access idrs to determine whether the representatives are current with respect to their own filing and payment obligations law and analysis sec_6103 provides that returns and return_information as defined in sec_6103 are confidential and generally may not be disclosed except as expressly authorized by the code there are however exceptions to the general_rule of confidentiality sec_6103 provides for example that return or return_information shall without written request be open to inspection or to disclosure to officers and employees of the department of the treasury whose official duties require such inspection or disclosure for tax_administration_purposes additionally the taxpayer_browsing_protection_act which added sec_7213a to the code provides that willful unauthorized access or inspection of non-computerized taxpayer records including hard copies or returns as well as computerized information is a crime punishable upon conviction by fines prison terms and termination of employment publaw_105_35 105th congress h_r sec_7213a makes it unlawful for any officer_or_employee of the united_states or any person described in sec_6103 l or n or officer_or_employee of such person to willfully inspect except as authorized in title_26 any return or return_information sec_7213a references sec_6103 with respect to the definitions for return or return_information sec_6103 defines return_information as a taxpayer’s identity the nature or source or amount of his income whether the taxpayer’s return was is being or will be examined or subject_to other investigation or proceeding or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possibility existence of liability emphasis supplied the service’s policy on access to paper and electronic taxpayer records is that employees are allowed access only to taxpayer records when the information is needed to carry out their tax_administration duties irm employees may have a taxpayer has authorized representation individuals are required to certify their eligibility to practice before the service on the form_2848 when verifying the eligibility of attorneys to practice before the service employees may check the applicable state bar website for current license or bar membership information and the opr which provides a search feature on its website to indicate whether a practitioner has been suspended or disbarred from practice before the service irm similarly when verifying the eligibility of cpa’s to practice before the service employees may check with the state accounting board and opr postn-133299-09 need to access returns and return_information when there is a need to know the information for their tax_administration duties notwithstanding that there is no formal assignment of a case directly corresponding to the entity or individual being researched employees for example may access joint income_tax return_information when only one spouse owes delinquent assessments use idrs to cross reference for dependents on taxpayer returns or access imf to determine non-filer status of husband and or wife as a result employees may continue to retrieve data or conduct research as long as there is a justification or a necessity to search for this information in order to carry out the employee’s tax_administration duties irm this exception does not apply when the need to access the data however falls outside of the employee’s tax_administration duties notwithstanding that it falls within the tax_administration duties of another service employee the nexus between the contemporaneous access of the representatives’ information on idrs and the collection employee’s tax_administration duties is questionable although the taxpayer submitted a form_2848 naming these individuals as his representatives the representatives account information on idrs will provide information of no importance vis-à-vis the taxpayer’s case thus unless and until the employee is assigned a case concerning the representatives’ tax_liabilities or another matter arises making it appropriate for the employee to access the representatives’ idrs accounts any additional compliance review beyond verification of the eligibility to practice raises concerns that the resulting accesses are inconsistent with the congressional intent of sec_6103 and sec_7213a accordingly we suggest that collection employees verify that the individuals identified as the taxpayer’s authorized representatives are eligible to practice before the service using the procedures set forth in irm but that the employee refrain from confirming the representatives’ own filing and payment compliance when the taxpayer has submitted a form_2848 and employee is merely verifying the representatives’ eligibility to practice please call amy mielke if you have any further questions nevertheless becoming a tax practitioner will not protect an individual from audit the service may have legitimate reasons to inquire into a practitioner’s tax_liabilities these reasons are too numerous and varied to discuss here but nothing in this advice should be taken to limit the discretion of the service to appropriately inquire into the compliance of any individual including a person who represents taxpayers for any legitimate reason using recognized and appropriate procedures
